DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 15 June 2022.  As directed by the amendment: claims 1, 4, and 7 have been amended; claims 5 and 6 have been cancelled; and claims 16 and 17 have been added. Thus, claims 1-4 and 7-17 are presently pending in this application. Applicant’s amendments to the Claims and Specification have overcome each and every objection and 112(b) rejection made in the previous office action. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Wesley Nicolas on 28 June 2022.
The application has been amended as follows: 
Claim 4 is amended as follows:
4. (currently amended) The injection device according claim 1, wherein the piston rod extends along a longitudinal axis from a proximal piston rod end to a distal piston rod end and the piston washer is arranged at the distal piston rod end. 
Reasons for Allowance
Claims 1-4 and 7-17 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Radmer et al (WO 2015071354) in view of Andersen et al (WO 2016087512) further in view of Nolan et al (US 5808203), fails to disclose or make obvious a device as described in claims 1, 16, and 17. 
Regarding claim 1, Radmer in view of Andersen and Nolan fails to disclose or make obvious an injection device, in combination with all of the other elements of the claim, with “a piston rod bearing structure comprising an interface sheet adapted to receive the distal piston rod end, the interface sheet extending transversally to the longitudinal axis and exhibiting axial resilience, and wherein the force sensor is a strain or stress responsive sensor arranged on the interface sheet.” Radmer teaches the basic elements of the independent claim but is silent regarding the sensor being incorporated within the piston washer as required by preceding claim 4. Andersen and Nolan teach injection devices with respective force sensors that are at the distal end of respective rods. However, Andersen teaches a sensor (23; Fig. 2) distal to the piston washer (22) and would not be anticipate or teach a “piston rod bearing structure” that ultimately comprises the force sensor on an interface sheet as required. Similarly, although Nolan teaches a sensor (525; Fig. 8B) integrated at the distal end of a piston rod (535), Nolan fails to anticipate or teach the required “piston rod bearing structure” that comprises an interface sheet that incorporates the force sensor as the sensor taught by Nolan is in the form of a spring that transmits motion of the distal end of the piston (510) and would not be combinable with the required sensor. 
Regarding claim 16, Radmer in view of Andersen and Nolan fails to disclose or make obvious an injection device, in combination with all of the other elements of the claim, with “a piston rod bearing surface adapted to receive the distal piston rod end, a piston interface layer adapted to interact with the piston, a hub member carrying the hollow structure, the hollow structure extending through the piston interface layer, an electric power supply element arranged between the piston rod bearing surface and the hub member, and a foil member comprising a top sheet arranged between the piston rod bearing surface and the electric power supply element, a bottom sheet arranged between the electric power supply element and the hub member and carrying the pressure sensor, and a connecting portion connecting the top sheet and the bottom sheet, the foil member further carrying the processor and comprising printed electric leads connecting the pressure sensor and the processor.” Prior art such as Andersen and Nolan fail to teach the sensor being part of a structure as required by claim 16 and instead broadly teach sensors that engage with part of the piston. 
Regarding claim 17, Radmer in view of Andersen and Nolan fails to disclose or make obvious an injection device, in combination with all of the other elements of the claim, with “the integrated sensor is a pressure sensor arranged in fluid communication with a fluid filled hollow of the piston.” Although Nolan teaches a piston arrangement (Fig. 8B) with a sensor (525) within a hollow (522) of the piston (510), the hollow (522) is proximal to the distal face of the piston (510) and would therefore not be filled with fluid. In addition, because Nolan is concerned with sensing deformation of the distal portion (P’’) of the piston, it would not be obvious to one of ordinary skill in the art to modify the hollow of Nolan and fill it with fluid because such fluid would interfere with the intended purpose of the invention. 
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 1, 16, and 17. Claims 2-4 and 7-15 are allowed for incorporating the above allowable subject matter due to their respective dependencies on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783